Opinión disidente emitida por la
Juez Asociada Señora Ro-dríguez Rodríguez.
Disiento de la determinación del Tribunal de no especi-ficar un término para que las agencias resuelvan las mo-ciones de reconsideración de adjudicación de subastas aco-gidas oportunamente. Ello hace que el fallo dictado por el Tribunal imparta una Justicia a medias. No puedo coinci-dir con una determinación cuyo dictamen es incompleto y que no resuelve, verdaderamente, la problemática que ge-neró el caso ante nuestra consideración. Respetuosamente, estimo que con este proceder claudicamos a nuestra obli-gación de procurar un ordenamiento basado en derecho {rule of law) que resuelve las controversias meritorias que se nos presentan. Me explico.
I
La naturaleza de la controversia que examinamos hace innecesario reproducir los hechos que ya han sido presen-tados en la Opinión del Tribunal. Basta apuntar que la peticionaria, Aluma Construction Corp., presentó oportu-namente una reconsideración ante la Junta de Subastas de la Autoridad de Acueductos y Alcantarillados (A.A.A.) tras no resultar favorecida en la adjudicación de la licitación en la cual participó. A pesar que 10 días después la Junta de Subastas acogió la reconsideración, transcurrieron varios meses sin que dicha entidad emitiera una determinación sobre esta. Ante tal escenario, y ya pasados 97 días desde que fue acogida la moción de reconsideración, la peticiona-ria presentó un recurso de revisión judicial ante el Tribunal de Apelaciones. Dicho foro se declaró sin jurisdicción.
No obstante, mientras el recurso estaba ante la conside-ración del foro apelativo intermedio, la Junta de Subastas emitió una resolución declarando “no ha lugar” la moción *794de reconsideración. Ello ocurrió 101 días después de haber acogido la referida reconsideración y 111 días luego haber sido presentada. Inconforme aún, la peticionaria presentó un segundo recurso ante el Tribunal de Apelaciones, 4 días después de la determinación de la Junta de Subastas. Nue-vamente, el foro apelativo intermedio se declaró sin jurisdicción. Expuso que el ente administrativo tenía tan solo 10 días para disponer de la moción de reconsideración a partir de la fecha cuando le fue presentada. Por lo tanto, concluyó que el término para acudir en revisión judicial de la subasta había vencido hacía ya varios meses.
Acude entonces la peticionaria ante este Poro y solicita que revoquemos la determinación del Tribunal de Apelaciones. Su recurso nos presenta la interrogante res-pecto a qué término tienen las agencias cobijadas por la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.), 3 L.P.R.A. see. 2101 et seq., para resolver una moción de reconsideración acogida por la agencia oportunamente. Ello dentro del marco de la adjudicación de subastas. Veamos entonces las disposiciones legales pertinentes.
II
A. La L.P.A.U. fue promulgada con el fin de establecer sistemas de gobernanza flexibles y ágiles a través de gran parte de las instituciones del Estado Libre Asociado de Puerto Rico, sin obviar la protección de ciertos derechos mínimos que deben garantizarse a la ciudadanía. Dentro de la informalidad que caracteriza todos los procesos dis-puestos en esta legislación —frente a la formalidad de la adjudicación judicial o la regulación legislativa— el propio estatuto reconoce procedimientos administrativos formales e informales.
Como sabemos, parte de los procedimientos formales que el legislador estableció y uniformó en la L.P.A.U. son *795los procedimientos de reglamentación, los adjudicativos y la revisión judicial. 3 L.P.R.A. sees. 2121-2177. Fuera que-daron la concesión de becas, préstamos o premios, y la ad-judicación de subastas, entre otros procedimientos catalo-gados como informales. 3 L.P.R.A. sec. 2151(a). Sin embargo, en 1989 se enmendó la ley para incluir disposi-ciones específicas que uniformaran la reconsideración y la revisión judicial de la adjudicación de subastas. Véase Ley Núm. 43 de 5 de agosto de 1989, 3 L.P.R.A. sees. 2105, 2128, 2133, 2135, 2136, 2165, 2169, 2172 y 2177. Fue en-tonces cuando se integró la Sección 3.19 de la L.P.A.U., 3 L.P.R.A. see. 2169, la cual dispone:
Los procedimientos de adjudicación de subastas serán pro-cedimientos informales; su reglamentación y términos serán establecidos por las agencias. La parte adversamente afectada por una decisión podrá, dentro del término de diez (10) días a partir de la adjudicación de la subasta, presentar una moción de reconsideración ante la agencia o la entidad apelativa de subastas, de existir una en la agencia, según sea el caso. La agencia o la entidad deberá considerarla dentro de los diez (10) días de haberse presentado. Si se tomare alguna determi-nación en su consideración, el término para instar el recurso de revisión judicial empezará a contarse desde la fecha en que se archiva en autos una copia de la notificación de la decisión de la agencia o la entidad apelativa resolviendo la moción. Si la agencia o la entidad apelativa dejare de tomar alguna ac-ción con relación a la moción de reconsideración dentro de los diez (10) días de haberse presentado, se entenderá que esta ha sido rechazada de plano, y a partir de esa fecha comenzará a correr el término para la revisión judicial. (Énfasis suplido.)
Esta sección otorgó formalidad a la reconsideración de la adjudicación de subastas, proveyendo términos breves para la presentación de la moción y la determinación de la agencia de acoger o no la solicitud de reconsideración presentada. Véase Informe de la Comisión de lo Jurídico del Senado sobre el P. de la C. 232 de 25 de jimio de 1989, lima Asamblea Legislativa, Ira Sesión Ordinaria, pág. 6, citado en Cotto v. Depto. de Educación, 138 D.P.R. 658, 663 (1995). Esta sección, sin embargo, no estableció un término *796dentro del cual el foro administrativo debe resolver la soli-citud de reconsideración presentada y acogida. Por otro lado, y no obstante lo expresado, la Sección 3.19 dejó claro que —a excepción de la reconsideración y la revisión judicial— las subastas son procedimientos informales. Id.
Ahora bien, podemos apreciar que la primera oración de la Sección 3.19 creó un mandato claro dirigido a todas las agencias que celebran licitaciones para que establezcan re-glamentos con los términos que regirán la adjudicación de sus subastas. Véase, además, Informe de la Comisión de lo Jurídico del Senado, supra, pág. 5 (la Sección 3.19 “instru-ye a las agencias [a] aprobar reglamentos para el establecimient[o] de las normas, condiciones, especificacio-nes y términos de las subastas ...”)• Parece razonable con-cluir que el término para resolver una moción de reconsi-deración de adjudicación de subasta que fue presentada y acogida por la agencia es un término que debe constar en la reglamentación que apruebe una agencia sobre sus pro-cesos de subasta. Dicho de otra manera, las agencias auto-rizadas a celebrar licitaciones están obligadas a disponer mediante reglamento las condiciones y el procedimiento que regirán la adjudicación de sus subastas, lo que incluye, sin dudas, lo relativo al término para atender la reconside-ración de la adjudicación.
Los detalles de la adjudicación de subastas que no han sido previamente regulados por la ley quedan, entonces, bajo la discreción de cada una de las agencias. Ahora bien, debemos aclarar que las agencias gozan de discreción para formular y diseñar los pormenores de la adjudicación de la subasta, no para decidir si los adoptan o no. La Asamblea Legislativa ya decidió que los entes administrativos crea-rán reglamentos que establezcan los términos y las condi-ciones de las subastas, de manera que solo resta determi-nar cuáles serán dichos términos y condiciones. Véase Informe de la Comisión de lo Jurídico del Senado, supra, pág. 5.
*797La L.P.A.U. ha dejado en manos de las agencias el tér-mino que estas tendrán disponible para resolver una mo-ción de reconsideración de una adjudicación de subasta que fuera acogida previamente. Este término debe estar claramente descrito en la reglamentación pertinente de la agencia, ya que incide sobre la disponibilidad del remedio de revisión judicial. Véase 3 L.P.R.A. sees. 2169 y 2172. Siendo así, no puede quedar al arbitrio de las agencias, mediante una adjudicación de caso a caso, determinar cuándo las partes afectadas por una decisión administra-tiva podrán acudir a los tribunales en busca de auxilio. Se trata al fin de cuentas del debido proceso de ley. Véanse: Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105, 131 (2002), citando a K.C. Davis y R.J. Pierce, Jr., Administrative Law Treatise, 3ra ed., Nueva York, Aspen Law & Business, Supl. 2000, See. 6.7 (“cuando las agencias promul-gan reglamentos, se promueven, en términos generales, la justicia y la igualdad”); Soto v. Srio. de Justicia, 112 D.P.R. 477, 499 (1982), citando a Pennsylvania St. Board of Phy. v. Cohen, 292 A2d 277, 282 (1972) (“Como se sabe, el ejer-cicio de poderes administrativos a base de consideraciones caso por caso, no a base de una ley o de un reglamento, adolece del defecto constitucional de ambigüedad (vagueness)”).
Por ello, estimo que este Tribunal debe resolver que la L.P.A.U. ordena que las agencias dispongan mediante re-glamento los términos y las condiciones de la adjudicación de subastas, incluyendo cuánto tiempo tendrá la agencia para tomar una determinación que resuelva en los méritos una moción de reconsideración acogida oportunamente. Pasado dicho término sin que la agencia emita una deter-minación que resuelva la reconsideración, se deberá enten-der denegada y comenzará entonces a transcurrir el tér-mino para acudir en revisión judicial.
Al negarse a tomar esta determinación, la respuesta que ofrece este Tribunal es claramente insuficiente. Con su *798silencio, el Tribunal ratifica tácitamente las malas prácti-cas administrativas que solo pueden producir desavenen-cias e injusticias. También da al traste con la política pú-blica que inspiró la aprobación de la L.P.A.U., a los efectos de que “los procedimientos administrativos se efectúen en forma rápida, justa y económica y que aseguren una solu-ción equitativa en los casos bajo la consideración de la agencia”. (Énfasis suplido.) 3 L.P.R.A. see. 2101. El Tribunal debió hacer efectivo el llamado de la Sección 3.19 para que las agencias regulen los pormenores de la adjudicación de las subastas de forma que se mantenga la discreción de las agencias dentro de los límites de la arbitrariedad.
B. Como apuntamos antes, cada agencia debe disponer en su reglamento sobre adjudicación de subastas cuánto tiempo tendrá para resolver una moción de reconsidera-ción una vez esta es acogida. En este aspecto, es la agencia quien mejor puede determinar cuál es el término ideal para que la entidad revise la adjudicación original, los nue-vos argumentos de las partes, y emita posteriormente su dictamen final. No obstante, la selección de este término por la agencia debe realizarse dentro de los límites que representan el diseño y espíritu de la L.P.A.U.
Al respecto, la L.P.A.U. brinda a las agencias 90 días para resolver una moción de reconsideración, a partir de su presentación, en los procedimientos adjudicativos formales. 3 L.P.R.A. see. 2165. Este término abona a que los procedimientos administrativos se efectúen en forma rápida, justa y económica, lo cual es una de las aspiracio-nes principales de la L.RA.U. 3 L.RR.A. see. 2101. Siendo dicho término adecuado para la reconsideración de una ad-judicación formal, es forzoso concluir que la reconsidera-ción de un procedimiento informal como las subastas no requiere un término mayor. No tiene sentido que la recon-sideración de un procedimiento informal requiera más tiempo que la reconsideración de uno formal plagado de garantías típicas de los procedimientos cuasijudiciales. Por *799ello considero que las agencias —en el ejercicio de su deber de regular la adjudicación de las subastas— están impedi-das de adoptar un término mayor a 90 días para resolver una moción de reconsideración de adjudicación de subasta, a partir de su presentación.
No obstante, ya que son muchas las agencias que ac-tualmente no proveen este término en sus reglamentos, y en miras de evitar que el vacío jurídico ocasione lesiones a las partes involucradas y a la mejor administración de los recursos del Estado, es necesario que concluyamos que mientras las agencias dan cumplimiento al mandato legis-lativo de regular los procedimientos de subastas, específi-camente el término dentro del cual la agencia deberá resolver una reconsideración acogida, tendrán que resolverla dentro de los 90 días de haber sido presentada. Para ello, tomamos como referencia el término de 90 días provisto por la Sección 3.15 para la reconsideración de procedimien-tos adjudicativos. 3 L.P.R.A. see. 2165. A pesar de que esta sección no aplica directamente a las subastas, nada impide que, ante la omisión reglamentaria por parte de las agen-cias, utilicemos este término dispuesto por ley, para así proveer claridad y orden al proceso de adjudicación de subastas. Después de todo, como vimos, tanto la reconside-ración de los procedimientos adjudicativos como la reconsi-deración de las adjudicaciones de subastas, son procedi-mientos formales regulados parcialmente en la L.P.A.U.
No se trata de que el término de 90 días sea siempre el más conveniente —ello debe ser determinado por cada agencia— sino que es necesario proveerlo como medida transitoria para evitar los menoscabos de la incerti-dumbre.(1) De lo contrario, las agencias podrían actuar ar-bitrariamente al no regular sus procedimientos y abusar de su discreción al dejar en el limbo a los licitadores que han presentado sus posturas sobre la reconsideración.
*800No considero razonable la solución que propicia la mayoría. La decisión mayoritaria propone que las agencias pueden posponer indefinidamente la consideración de la solicitud de reconsideración, al punto de que logren dete-ner el proceso de revisión judicial mientras las obras su-bastadas no estarían paralizadas. Ello derrota el propósito de la L.P.A.U. de permitir una revisión judicial expedita cuando se trata de un proceso informal. Lo adoptado por la mayoría permite que la agencia torne en académico un cuestionamiento sobre la adjudicación de una subasta y que el proceso de revisión judicial sea meramente ilusorio. Como sabemos, la regulación de los procesos de subastas persigue evitar favoritismo, preferencias, parcialidad y la protección del erario. Siendo ello así, nuestra obligación ministerial es actuar, llenando el vacío existente en garan-tía de tales principios, hasta tanto las otras ramas de go-bierno se expresen.
Con ello no estamos usurpando funciones de las otras Ramas de Gobierno ni legislando desde el estrado. Todo lo contrario. Si el Tribunal hoy adoptara esta posición estaría interpretando la legislación para el mejor servicio de nues-tras instituciones gubernamentales, dándoles claridad y seguridad en cuanto a los deberes que les impone la ley. A su vez, evitaríamos, además, que las agencias se impongan términos excesivamente amplios para estos procedimien-tos informales, en perjuicio de los licitadores y el mejor interés público. No sería la primera vez que, ante un vacío reglamentario que perjudica el interés público, cumplamos con nuestro mandato de resolver los casos ante nuestra consideración impartiendo cumplida Justicia.
En varias ocasiones este Foro ha tenido que interpretar el estatuto bajo estudio para alcanzar una solución justa. A veces, incluso, hemos tenido que leer más allá del texto aprobado por la Legislatura para poder garantizar dere-chos de nuestros ciudadanos y el mejor funcionamiento del *801andamiaje administrativo. Brevemente, por ejemplo, en RBR Const., S.E. v. A.C., 149 D.P.R. 836 (1999), extendi-mos a los procedimientos de subastas los principios gene-rales de la Sección 3.16 de la L.P.A.U., 3 L.P.R.A. see. 2166, aplicables a los procedimientos adjudicativos formales. Por otro lado, en L.RC. & D., Inc. v. A.C., 149 D.P.R. 869 (1999), creamos los elementos mínimos que debe contener una notificación de adjudicación de subasta. De forma similar, en R & B Power v. E.L.A., 170 D.P.R. 606 (2007), concluimos que el mecanismo de requerimiento de pro-puestas utilizado por muchas agencias, está incluido en la referencia a subasta pública de la Sección 3.19 de la L.P.A.U., 3 L.P.R.A. see. 2169.
En todos los casos ya citados, este Tribunal ha decidido asumir su responsabilidad como máximo intérprete de nuestras leyes y ha dispuesto de las controversias para impartir justicia y estabilidad en nuestro sistema de derecho. Sin embargo, hoy la mayoría de sus integrantes se alejan de dicho proceder y se niegan a ejercer cabalmente su cargo. Lamentablemente, si las agencias del Estado no dan un paso al frente y regulan sus procedimientos de su-bastas como exponemos, el resultado de la Opinión del Tribunal, veremos, será el reino del desorden y la arbitrarie-dad en los procedimientos administrativos de adjudicación de subastas.
Lo cierto es que en el pasado hemos resuelto, reiterada-mente, que tenemos facultad inherente para suplir proce-dimientos cuando no existan o cuando hayan sido fijados inadecuadamente por el estatuto, siempre y cuando lo que determinemos sea consecuente con las disposiciones de la ley. Véanse: Rivera v. Dir. Adm. Trib., 144 D.P.R. 808, 814 (1998); Urrutia v. A.A. A., 103 D.P.R. 643, 651 (1975); González v. Tribunal Superior, 75 D.P.R. 585, 619 (1953). De otra parte, el Artículo 7 del Código Civil, 31 L.P.R.A. see. 7 —obviado también por la mayoría— nos ordena a que ante *802el silencio, obscuridad o insuficiencia de una ley, resolva-mos y atendamos el reclamo ante nuestra consideración, supliendo esas deficiencias.
Sabiamente, hace 35 años indicamos: “Para adjudicar satisfactoriamente las cuestiones jurídicas que diaria-mente se plantean ante este Tribunal, no podemos ceñirnos a un enfoque de infertilidad judicial por temor al preten-dido argumento de que ello representa una indebida intro-misión en los poderes de las otras ramas de Gobierno.” (En-fasis suplido.) Meléndez v. Levitt & Sons ofP.R., 104 D.P.R. 797, 809 (1976). Nuestra responsabilidad de propiciar un sistema judicial que solucione casos de forma “ordenada, justa y prontamente, no se satisface a plenitud con trasla-dar periódicamente el problema al ámbito legislativo [o ejecutivo]; esta área exige un enfoque jurisprudencial diná-mico que propenda a lograr de manera balanceada los pro-pósitos constitucionales enunciados”. Id., págs. 809-810.
III
El Reglamento Núm. 2732 de 31 de marzo de 1980, so-bre la adjudicación de subastas de la Autoridad de Acue-ductos y Alcantarillados, según enmendado, no dispone cuál es el término en el que la agencia debe resolver defi-nitivamente una moción de reconsideración de la adjudica-ción de una subasta que ha sido acogida por la agencia. Tras no asumir su deber de regular este asunto, en el caso de autos la A.A.A. resolvió la moción de reconsideración de la adjudicación de la subasta 111 días después de que esta fuera presentada. Ello me lleva a concluir que nada impide que suplamos la laguna existente en el reglamento de su-bastas de la Autoridad de Acueductos y Alcantarillados, tal y como lo hemos hecho en el pasado. Véanse: R & B Power v. E.L.A., supra; J.A. Cuevas Segarra, Tratado de Derecho Procesal Civil, 2da ed., San Juan, Pubs. JTS, 2011, T. IV, pág. 1492.
*803Siendo así, si aplicáramos la norma expuesta anterior-mente a los hechos del caso de autos, tendríamos que con-cluir que la A.A.A. perdió jurisdicción sobre la moción de reconsideración a los 90 días de haber sido presentada. Desde entonces comenzó a transcurrir el término de 10 días para la revisión judicial ante el Tribunal de Apelaciones. 3 L.P.R.A. see. 2172. Igualmente, ya que la peticionaria acudió al foro apelativo intermedio 115 días después de haber presentado su moción de reconsideración ante la agencia (es decir, transcurridos los 90 días en los que la agencia podía resolver la moción, los 10 días dispo-nibles para la revisión judicial y 15 días adicionales), sería forzoso concluir que para ese entonces ya dicho foro carecía de jurisdicción. A tenor con ello, procedería confirmar la determinación recurrida.
Sin embargo, factores de Justicia nos mueven a propo-ner las normas hasta aquí esbozadas con carácter prospectivo. La controversia que atendemos no puede re-solverse contra la parte peticionaria, quien fue proactiva en procurar su remedio ante el foro judicial cuando no exis-tía certeza sobre los términos aplicables al caso de autos.
Por las razones antes expuestas, debo disentir del ca-mino por donde marcha el Tribunal.

 Idealmente, el término debería ser menor, por tratarse de un procedimiento informal de subasta.